PER CURIAM.
Appellant, Jeffrey H. Merian (former husband), appeals the trial court’s order adopting a general master’s report and recommendation. We reverse and remand.
This cause, refined to its simplest form, deals with fundamental due process and the right to be heard. Here, the former husband filed his exceptions to a general master’s report. Fla.R.Civ.P. 1.490(h). The trial court granted the former wife’s motion to strike the exceptions as untimely. Thereafter, over the former husband’s protestations, the court essentially rubberstamped1 the general master’s report and recommendations.
However, the general master acknowledged that the copies of his report were not mailed on the date of the certificate of service and his secretary testified that the copies could have been mailed as late as seven days. Because of these facts, we find that the exceptions were timely filed. Fla. R.Civ.P. 1.490(h).
Based upon the foregoing and this court’s adherence to article 1, section 21 of the Florida Constitution, which mandates the public’s right of access to the courts, we reverse the trial court’s order adopting the general master’s report and remand for a complete hearing on the former husband’s exceptions.
Reversed and remanded with directions.

. For example, the trial court ordered that the former husband must pay compound interest" on a judgment, without a foundation in law, or fact.